Citation Nr: 1339161	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  13-18 989	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to October 1952.  He served in Korea, and among other awards has a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.

This appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his arthritis of the spine is due to altered gait as a result of his service connection residuals of frozen feet.  A VA examination was conducted in May 2013, wherein it was determined that the disability of the feet did not cause the spinal arthritis that was found.  Unfortunately, the examiner did not complete that portion of the examination concerning whether there was aggravation (a permanent increase in severity) of the arthritis of the spine due to the bilateral foot pathology.  The United States Court of Appeals for Veterans Claims (Court) has provided guidance that in secondary service connection cases the lack of an opinion on aggravation renders the examination inadequate for entering a decision.

As such, an addendum opinion should be requested from the examiner who conducted the May 2013 exam.  The examination is otherwise adequate for entering an opinion on the matter on appeal.

In view of the foregoing this case is REMANDED for the following action:

1.  Please return the claims file to the examiner who conducted the May 2013 examination for an addendum opinion.  Specifically, the examiner is asked to comment on whether it is at least as likely as not that the service connected foot disability aggravated (permanently made worse) the arthritis of the spine.  If so, the amount of the aggravation should be detailed to the extent possible.  If there is no evidence of aggravation that should be set out and in any event, the rationale should be provided.  

If the examiner who conducted the examination is unavailable, the claims file and examination report should be provided to a similarly situated examiner for entry of an opinion.  If it is determined that additional examination is needed, that should be accomplished.

2.  Thereafter, readjudicate the instant issue.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






